United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hillsborough, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1798
Issued: August 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2009 appellant filed a timely appeal from a July 15, 2008 decision of the
Office of Workers’ Compensation Programs that denied her claim and a May 4, 2009 decision
that denied her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an ankle injury on January 22, 2008; and (2) whether the Office properly refused to
reopen appellant’s claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant asserts that the Office did not properly apply Board case precedent.

1

For Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An
appeal of Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20
C.F.R. § 501.3(e).

FACTUAL HISTORY
On February 3, 2008 appellant, then a 65-year-old rural mail carrier, filed a traumatic
injury claim alleging that on January 22, 2008 she broke her ankle when she slipped and fell on
ice in the performance of duty. She stopped work that day. On January 30, 2008 Dr. Robert
Zura, Board-certified in orthopedic surgery, performed right ankle surgery and advised that
appellant could not work from four to five months.
The employing establishment controverted the claim, contending that appellant was not
in the performance of duty at the time of injury. On February 27, 2008 the Office advised
appellant that the evidence submitted was not sufficient to establish that she was injured while in
the performance of duty, noting that it occurred on her property. In a February 4, 2008
statement, appellant stated that she drove one of her personal automobiles to deliver her route or
an employing establishment vehicle. On January 22, 2008 she went to her vehicle to warm it up
and returned to her house to gather her belongings. When returning to her car, she slipped on ice
and broke her ankle. Appellant did not know until she reported to work whether she would be
using her own automobile or a postal vehicle to deliver mail. She attached medical reports from
Dr. Zura, who advised that she would be out of work four or five months.
By decision dated April 4, 2008, the Office denied the claim, finding that appellant was
not in the performance of duty when injured.
On April 14, 2008 appellant, through her representative, requested reconsideration. She
argued that she had already entered and started her car and was in the performance of duty.
Appellant returned to her house to get the supplies necessary for her postal duties and noted that
she was required to maintain a safe vehicle.
In a July 15, 2008 decision, the Office denied modification of the April 4, 2008 decision.
It noted that a rural carrier was required to maintain his or her vehicle in order to serve the route
safely and efficiently and that appellant would be in the performance of duty while driving her
own vehicle between home and the employing establishment. But since she started the car and
then returned to her home to get supplies, she was not performing actual duties and her injury
was not in the course of her employment.
On March 17, 2009 appellant’s representative requested reconsideration, arguing that
appellant was performing a required safety check before entering the vehicle when she slipped
and fell on January 22, 2008, which placed her in the performance of duty. He submitted copies
of employing establishment policies and publications regarding safety checks and duties and
responsibilities of rural carriers.
In a May 4, 2009 decision, the Office denied appellant’s reconsideration request, finding
that her contention had been previously addressed and the materials submitted were not relevant.
LEGAL PRECEDENT -- ISSUE 1
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness or mishap that might

2

befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee/employer relation. Instead, Congress
provided for the payment of compensation for “the disability or death of an employee resulting
from personal injury sustained while in the performance of his duty.”2 The phrase “while in the
performance of duty” has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of “arising out of and in the course of
employment.” In addressing this issue, the Board has stated: “In the compensation field, to
occur in the course of employment, in general, an injury must occur: (1) at a time when the
employee may reasonably be said to be engaged in his or her master’s business; (2) at a place
where he or she may reasonably be expected to be in connection with the employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.”3 In deciding whether an injury is covered by the Federal
Employees’ Compensation Act,4 the test is whether, under all the circumstances, a causal
relationship exists between the employment itself, or the conditions under which it is required to
be performed and the resultant injury.5
The Board has also recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and place of work, while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment. Rather such injuries
are merely the ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers.6 Due primarily to the myriad of factual situations presented by individual cases over
the years, certain exceptions to the general rule have developed where the hazards of travel may
fairly be considered a hazard of employment. Exceptions to the general coming and going rule
have been recognized, which are dependent upon the relative facts to each claim: (1) where the
employment requires the employee to travel on the highways; (2) where the employer contracts
to and does furnish transportation to and from work; (3) where the employee is subject to
emergency calls, as in the case of firemen; (4) where the employee uses the highway to do
something incidental to his or her employment with the knowledge and approval of the
employer; and (5) where the employee is required to travel during a curfew established by local,
municipal, county or state authorities because of civil disturbances or other reasons.7 The
Office’s procedure manual further indicates:
“Where the Employment Requires the Employee to Travel. This situation will not
occur in the case of an employee having a fixed place of employment unless on an
errand or special mission. It usually involves an employee who performs all or
most of the work away from the industrial premises, such as a chauffeur, truck
2

5 U.S.C. § 8102(a); Angel R. Garcia, 52 ECAB 137 (2000).

3

George E. Franks, 52 ECAB 474 (2001).

4

5 U.S.C. §§ 8101-8193.

5

Mark Love, 52 ECAB 490 (2001).

6

See Phyllis A. Sjoberg, 57 ECAB 409 (2006).

7

Melvin Silver, 45 ECAB 677 (1994); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of
Duty, Chapter 2.804.6(a)(1) (August 1992).

3

driver, or messenger. In cases of this type, the official superior should be
requested to submit a supplemental statement fully describing the employee’s
assigned duties and showing how and in what manner the work required the
employee to travel, whether on the highway or by public transportation. In injury
cases a similar statement should be obtained from the injured employee.”8
It is a well-established principle that where the employee as part of his or her job is
required to bring along his or her own car, truck or motorcycle for use during the working day,
the trip to and from work is by that fact alone embraced within the course of employment.9
ANALYSIS -- ISSUE 1
The Board finds that appellant did not sustain an injury in the performance of duty on
January 22, 2008. As noted, where an employee is required to use his or her own vehicle as part
of his or her job during the working day, the trip to and from work is by that fact alone embraced
within the course of employment.10 Accordingly, an injury sustained while traveling to and from
work may be within the performance of duty for that employee.11 Because rural carriers may use
their own transportation to deliver their routes, which is a benefit to the employer, they may be
deemed to be in the performance of their duties when they are driving their vehicles to and from
their route, when they are required by the employing establishment to provide their own
transportation.12 In this case, appellant stated that she would not know until she arrived at the
employing establishment whether she would have to use her automobile or an employing
establishment vehicle to deliver her route. She was not driving or inside her vehicle at the time
of injury. Appellant sustained an ankle injury while walking from her house to her vehicle.
Regardless of whether she used her private vehicle in the course of her employment, the act of
leaving one’s residence to get to work would remain the same and is an activity that all
employees engage in. The extension of coverage to rural carriers would not apply until the point
that she entered the vehicle to drive to work.13 Although appellant had previously entered her
vehicle to warm it up, she left the vehicle to get “her belongings” and it was upon her return to
the vehicle, that she slipped and fell, injuring her ankle. She had not reentered the vehicle and
had not begun her drive to work. While appellant contends on appeal that the Office did not
properly apply case precedent, the Board finds that appellant sustained her ankle injury in front
of her residence prior to entering her vehicle. She did not sustain an injury in the performance of
duty as she was not yet engaged in her master’s business or otherwise fulfilling the duties of her
employment or something incidental thereto.
8

Federal (FECA) Procedure Manual, id. at Chapter 2.804.6(b).

9

A. Larson, The Law of Workers’ Compensation § 15.05 (2000); J.E., 59 ECAB ____ (Docket No. 07-814,
issued October 2, 2007).
10

J.E., id.

11

Kathryn A. Tuel-Gillem, 52 ECAB 451 (2001).

12

Supra note 8.

13

Kathryn A. Tuel-Gillem, supra note 11.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.14 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).15 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (i) shows that the
Office erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.16 Section 10.608(b) provides that, when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.17
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.18 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.19 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.20
ANALYSIS -- ISSUE 2
On reconsideration, counsel argued that appellant was performing a required safety check
before entering the vehicle when she slipped and fell on January 22, 2008. Appellant had not
previously raised this argument before the Office. It pertains to whether she was engaged in a
matter incidental to her employment as a rural carrier. The Office noted in its July 15, 2008
decision that a rural carrier was required to maintain his or her vehicle in order to serve the route
safely and efficiently. Appellant has advanced a relevant legal argument not previously
considered by the Office, and is consequently entitled to a review of the merits of her claim
based on the second above-noted requirements under section 10.606(b)(2).21
14

5 U.S.C. § 8128(a).

15

20 C.F.R. § 10.608(a).

16

Id. at § 10.608(b)(1) and (2).

17

Id. at § 10.608(b).

18

James E. Norris, 52 ECAB 93 (2000).

19

Ronald A. Eldridge, 53 ECAB 218 (2001).

20

Vincent Holmes, 53 ECAB 468 (2002).

21

20 C.F.R. § 10.606(b)(2).

5

With respect to the third above-noted requirement under section 10.606(b)(2), with her
reconsideration request, appellant submitted copies of employing establishment policies and
publications regarding safety checks and rural carriers’ duties and responsibilities. This evidence
is relevant to the argument raised on reconsideration. As appellant advanced a relevant legal
argument not previously considered and submitted relevant evidence in that regard, the Office
improperly denied her request for further review of the merits. The case will be remanded to the
Office to conduct further merit review. Following this and such other development as deemed
necessary, the Office shall issue a merit decision on appellant’s claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on January 22, 2008. The Board finds, however,
that the Office erred in refusing to reopen her case for further consideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15, 2008 is affirmed. The decision dated May 4, 2009 is
vacated and the case remanded to the Office for proceedings consistent with this decision of the
Board.
Issued: August 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

